Citation Nr: 1639369	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-10 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1968 to May 1970.  The Veteran died in July 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Los Angeles, California RO.  In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran died in July 2012.  His death certificate shows that the immediate causes of death were cardiac arrest and diabetes, with smoking listed as a significant condition contributing to death but not resulting in the underlying cause.  At the time of his death, the Veteran had established service-connection for: left shoulder rotator cuff tear/strain with degenerative joint disease (20 percent); right shoulder degenerative arthritis (20 percent); tinnitus (10 percent); right hand 5th metacarpal fracture with volar angulation (0 percent); and bilateral hearing loss (0 percent).

The appellant has claimed that the Veteran was exposed to chemical agents (including nerve gas, mustard gas, and dioxin) during his military service while stationed at Fort Buckner on Okinawa, Japan, and guarding an ammunition depot (which was also an ammunition "dump site") while serving as a military policeman and dog handler in 1969 when a container of mustard gas allegedly exploded.  The appellant has specifically alleged that: (1) the Veteran's exposure to toxic chemicals in service caused or aggravated his fatal cardiac arrest and/or fatal diabetes; (2) and caused or aggravated an additional disability (such as rheumatoid arthritis), which (and/or medication taken for which) caused or aggravated his fatal cardiac arrest and/or fatal diabetes; and (3) that his service-connected left and right shoulder arthritis (and/or medication taken for such) caused or aggravated his fatal cardiac arrest and/or diabetes.

The Veteran's service personnel records document that he was assigned to the 267th Chemical Company in Okinawa in October 1968; that he was granted a clearance for the Chibana Ammo Dump from November 1968 to September 1969; and that he was trained as a sentry dog handler for the military police in 1969.  His service treatment records (STRs) do not note any complaints, findings, diagnoses, or treatment of cardiac arrest (or any heart disability) or diabetes.  While an October 1969 STR notes treatment for a rash on his back, and another October 1969 STR notes treatment for a rash on his back and a blister on his left arm, there is nothing specifically noted in any STRs (including the two from October 1969) to indicate that he was exposed to any chemical agents in service.  On remand, after securing the Veteran's entire personnel file, the AOJ should attempt to verify, through all official sources, any exposure of the Veteran to chemical agents (including nerve gas, mustard gas, and dioxin) in service.

Postservice VA treatment records (beginning in 2009) document that the Veteran had received private treatment in the past [at Kaiser Permanente in Bakersfield, California] for rheumatoid arthritis, skin lesions, coronary artery disease, and possible previous myocardial infarction, and that he received VA treatment since 2009 for conditions including rheumatoid arthritis, type II diabetes mellitus, hypertension, morbid obesity, mixed hyperlipidemia, and ganglion cysts on both ankles.  A June 2012 VA treatment record [found in Virtual VA] notes that the Veteran's VA doctor discussed the use of anti-tumor necrosis factor (anti-TNF) therapy for management of his rheumatoid arthritis, and that a potential risk of such therapy was "worsening of pre-existing heart failure and in some cases development of new onset heart failure."  The Veteran's death certificate notes that he died at Delano Regional Medical Center.  All outstanding private treatment records (including from Kaiser Permanente and Delano Regional Medical Center) should be secured.

At the May 2016 hearing, the appellant reiterated her contentions regarding the Veteran's alleged exposure to chemical agents in service, as outlined in detail above.  On remand, after the initial development (outlined above) is completed, development for medical opinions with adequate rationale addressing whether the Veteran's fatal cardiac arrest and/or diabetes may have been caused or aggravated by: (1) verified exposure to toxic chemicals in service; (2) an additional disability (or medication for such) caused or aggravated by verified exposure to toxic chemicals in service; and/or (3) his service-connected left and right shoulder arthritis (and/or medication taken for such).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure the Veteran's entire personnel file, and then attempt to verify, through all official sources, any in-service exposure of the Veteran to chemical agents (including nerve gas, mustard gas, and dioxin).  The verification process must be described in detail for the record, and the appellant should be notified accordingly.

2.  The AOJ should ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) pertinent evaluations or treatment the Veteran received during his lifetime, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Kaiser Permanente (in Bakersfield, California) and Delano Regional Medical Center.  If any requested records are unavailable, the reason must be explained for the record, and the appellant must be so notified.

3.  Thereafter, the AOJ should forward the record to an appropriate physician for review and opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's fatal cardiac arrest was caused or aggravated by: (1) verified exposure to toxic chemicals in service; (2) an additional disability (and/or medication taken for such) which was caused or aggravated by verified exposure to toxic chemicals in service; and/or (3) his service-connected left and right shoulder arthritis (and/or medication for such)?

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's fatal diabetes was caused or aggravated by: (1) verified exposure to toxic chemicals in service; (2) an additional disability (and/or medication taken for such) which was caused or aggravated by verified exposure to toxic chemicals in service; and/or (3) his service-connected left and right shoulder arthritis (and/or medication for such)?

The physician must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, and medical literature, as deemed appropriate.

4.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

